REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowed.
Claims 1, 9 and 17 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose a time difference between a first reference downlink channel in the first HARQ window and the first uplink channel is equal to a first threshold, a time difference between a second reference downlink channel in the first HARQ window and the first uplink channel is equal to a second threshold, the first threshold and the second threshold are respectively a maximum value and a minimum value of duration supported by first timing information in the first downlink control channel, a start time occasion of the first reference downlink channel is a start time occasion of the first HARQ window, and an end time occasion of the second reference downlink channel is an end time occasion of the first HARQ window.
It is noted that the closest prior art, Li et al. (US 20200221429, Jul. 9, 2020) shows time resource allocated dynamically with DCI per slot/subframe for slot/subframe based scheduling, or multi-slot/multi-subframe for slot/subframe aggregated scheduling.
It is noted that the closest prior art, Park et al. (US 20190372696, Dec. 5, 2019), Shows the NB-IoT UE should acquire system information about a cell to access a network, synchronization with the cell should be obtained through a cell search procedure, and synchronization signals.
However, Li et al. and Park et al.  fails to disclose or render obvious the above underlined limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464